   Case: 3:19-cr-00037-WHR Doc #: 49 Filed: 04/20/20 Page: 1 of 3 PAGEID #: 192




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                        :      Case No. 3:19CR037

               Plaintiff,                        :      Judge Walter H. Rice

       v.                                        :

MAREK GRIGSBY,                                   :

               Defendant.                        :


                              FINAL ORDER OF FORFEITURE

       Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

       On August 26, 2019, the Court entered a Preliminary Order of Forfeiture, finding that all

right, title, and interest in the following property (hereinafter the “subject property”) had been

forfeited to the United States pursuant to 18 U.S.C. § 1467(a)(1) and (3) and/or 18 U.S.C.

§ 2253(a)(1) and (3):

       •    HP Laptop computer, Serial Number 5CD434275J;

       •    Toshiba Laptop, Serial Number XB317647Q;

       •    Samsung External hard drive, Serial Number E270J10ZB07677;

       •    WD external hard drive, Serial Number WMASY0360300;

       •    WD My Book external hard drive, Serial Number WMAZA0596036M;

       •    HP Laptop, Serial Number 4CZ1201TB8;

       •    Samsung Model Galaxy 6S, Serial Number 990005877427451;

       •    Alcatel     One   Touch   cellular   telephone,    Model     50178,    MEID     DEC
   Case: 3:19-cr-00037-WHR Doc #: 49 Filed: 04/20/20 Page: 2 of 3 PAGEID #: 193




             0897713518074717477; and

        •    Micro SD card, 8GB.

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object thereafter to the forfeiture.

        On March 3, 2020, the Court held the defendant’s sentencing hearing and announced the

forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit the

subject property to the United States.

        The United States published notice of this forfeiture action and its intent to dispose of the

subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on August 28, 2019.

        The United States did not send direct written notice of the Preliminary Order of Forfeiture

because no person or entity reasonably appeared to be a potential claimant with standing to contest

the forfeiture of the subject property in the ancillary proceeding.

        No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

        THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 1467(a)(1) and (3) and/or 18 U.S.C. § 2253(a)(1) and (3), and no

right, title, or interest shall remain in any other person or entity.

        2.      The United States shall dispose of the subject property in accordance with the law.

                                                    2
   Case: 3:19-cr-00037-WHR Doc #: 49 Filed: 04/20/20 Page: 3 of 3 PAGEID #: 194




       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: 04/17/2020                                    /s/ Walter H. Rice (tp - per Judge Rice authorization)
                                                      ____________________________________
                                                      WALTER H. RICE
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
